Affirmed by unpublished PER CURIAM opinion.
PER CURIAM:
Susan Gaddy appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment in favor of defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gaddy v. Guardian Life Ins. Co. of Am., No. 6:09-cv-00837-HMH, 2010 WL 2926577 (D.S.C. July 23, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.